Citation Nr: 1605743	
Decision Date: 02/16/16    Archive Date: 03/01/16

DOCKET NO.  13-11 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to a compensable rating for asbestos plaques in the left lower lobe. 

2.  Entitlement to service connection for a respiratory disorder, other than asbestos plaques, to include chronic obstructive pulmonary disease (COPD).

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Casadei, Counsel

INTRODUCTION

The Veteran served on active duty from November 1947 to November 1951, from February 1952 to November 1957, and from February 1958 to December 1968.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In September 2013, the RO sent a letter to the Veteran regarding his "appeal for a respiratory condition."  It was noted that a Disability Questionnaire (DBQ) for respiratory conditions had been attached to the letter.  The RO informed the Veteran that he was to take the DBQ form to his private physician.  Once the DBQ had been complete, the physician was to send the completed form back to the RO.  

Subsequently, in a June 2014 deferred rating decision, the RO noted that on October 10, 2013, the Veteran informed VA that he would be taking the DBQ to his private medical provider, Dr. Hamilton.  In an October 2, 2013 letter, received on October 28, 2013, Dr. Hamilton indicated the following: "We reviewed all sections requiring his input and I am now reviewing old records in order to complete the remainder of the form.  We will send all recent chest X-rays and CT's in support of the patient's VA benefit."  However, the June 2014 deferred rating decision noted that a DBQ form, chest x-ray, and/or CT results had not been scanned and associated with the record.  As such, the RO noted that either the Veteran or Dr. Hamilton should be contacted in order to have them re-submit the "missing" DBQ and other evidence.   

In February 2015, the RO sent a letter to the Veteran requesting that he re-submit the DBQ from Dr. Hamilton.  

In a December 2015 Appellant Brief, the Veteran's representative specifically quoted from Dr. Hamilton's October 2013 DBQ.  

Upon review of the current evidence of record, it appears that additional medical records from Dr. Hamilton were received by VA in March 2015; however, a copy of the October 2013 DBQ has not been associated with the record.

As this DBQ appears to be relevant to all the issues currently on appeal, the Board finds that a remand is warranted in order to obtain a copy of the DBQ either from Dr. Hamilton, the Veteran, and/or his representative.   

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran, his representative, and/or 
Dr. Hamilton to submit a copy of the October 2013 respiratory DBQ examination report.  If necessary, ask the Veteran to complete and return a VA Form 21-4142, Authorization and Consent to Release Information, to allow the AMC/RO to obtain the DBQ.  Once received, associate the DBQ to the electronic VBMS claims file.

2.  Thereafter, readjudicate the Veteran's remaining claims on appeal.  If the claims remain denied, provide the Veteran and his representative a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




